 

Exhibit 10.37

 

AMENDMENT NO. 3

TO

CNF TRANSPORTATION INC.

RETURN ON EQUITY PLAN

1997 RESTATEMENT DATED 12/8/1997

 

CNF Transportation Inc. (the “Company”) established the Return on Equity Plan
(the “Plan”) to provide for certain long-term incentive compensation awards to
be made to eligible employees. The Plan was originally adopted in 1996 and was
amended by the 1997 Restatement, and by subsequent amendments to the 1997
Restatement. The Plan was terminated effective December 1, 1999, but the terms
of the Plan remain in effect for purposes of determining the timing and amount
of payment for Award Cycles which were in progress on December 1, 1999. The
Company hereby amends the 1997 Restatement of the Plan, as heretofore amended,
as follows (capitalized terms used herein without definition have the meanings
given to those terms in the 1997 Restatement).

 

1.    Change in Definition of “End Value.”    In order to conform the manner in
which awards are valued under the Plan to the manner in which awards are valued
under the Company’s Value Management Plan, in each case in the event of a Change
in Control, the definition of the term “End Value” appearing in Section 2.05 is
amended in its entirety so as to read as follows:

 

  “2.05   End Value

 

“End Value” means the book value per common share of the Company on December 31
at the end of the Award Cycle, as reported in the Company’s Monthly Financial
Review. However, if a Participant becomes vested earlier than the last day of
the Award Cycle because of one of the several events described below, the End
Value shall be (i) in the case of early vesting as a result of a Change in
Control, the book value per common share as of the end of the month immediately
preceding such Change in Control and (ii) in all other cases, the book value per
common share on December 31 of the calendar year in which the Participant
becomes vested, as such book value is reported in the Company’s Monthly
Financial Review.”

 

2.    Change to Vesting Provisions.    In order to conform the vesting
provisions for awards made under the Plan to the vesting provisions for awards
made under the Company’s Value Management Plan, in each case in the event of a
Change in Control, Section 2.06 of the Plan is amended in its entirety so as to
read as follows:

 

  “2.06   Vesting

 

A Participant shall become vested in a ROE Plan Award Cycle (i) if the

 

1



--------------------------------------------------------------------------------

 

Participant is continuously employed by the Company or one of its subsidiaries
or affiliates through the entire Award Cycle or (ii) upon the occurrence of one
of the events described below prior to the end of the three year Award Cycle:

 

  (a)   The Participant’s death.

 

  (b)   The Participant’s disability as defined in the Company’s Long Term
Disability Plan or a successor to that Plan.

 

  (c)   The Participant’s (i) early retirement under the Company’s tax qualified
Retirement Plan if the Participant elects within 60 days from the last day of
regular employment to receive monthly pension benefits under such Retirement
Plan starting on the first day of the month following the last day of
employment, or (ii) normal or deferred retirement under such Retirement Plan.

 

  (d)   A Change in Control of the Company.

 

A Participant who terminates from the Company before the last day of an Award
Cycle shall forfeit all rights related to the ROE Units granted for that Award
Cycle unless the Participant becomes vested upon the occurrence of one of the
events described in clauses (a) through (d) above.”

 

3.    Change in Definition of “Change in Control.”    The definition of the term
“Change in Control” appearing in Section 2.07 is amended by adding the following
new clauses (e) and (f):

 

  “(e)   there is consummated the sale by the Company of at least two of the
three primary business units of the Company, whether in a single transaction or
in a series of transactions occurring within an 18-month period; provided,
however, that this clause (e) shall apply only to Participants who are employed
by the Company and shall not apply to Participants who are employed by the
Company’s business units; and provided further, that the Board of Directors of
the Company may, upon notice to the affected Participants given at any time,
terminate this clause (e) without the consent of such Participants, except that
any such notice shall not be effective to terminate this clause (e) if a Change
in Control occurs pursuant to this clause (e) within ninety (90) days after such
notice is given; or

 

  (f)   there is consummated the sale of one of the primary business units of
the Company, or the sale of the Emery Worldwide Airlines, Inc. business unit;
provided, however, that this clause

 

 

2



--------------------------------------------------------------------------------

(f) shall apply only to Participants (i) who, immediately prior to such sale,
were employed by the primary business unit that is sold and (ii) who are not
employed by the Company or any of its subsidiaries immediately following such
sale or other disposition.

 

As used in clauses (e) and (f) above:

 

  (i)   “primary business units” means Con-Way Transportation Services, Inc.,
Emery Air Freight Corporation and Menlo Logistics, Inc., and

 

  (ii)   a “sale” of a business unit means:

 

  (A)   a sale by the Company of the then outstanding shares of capital stock of
the business unit having more than 50% of the then existing voting power of all
outstanding securities of the business unit, whether by merger, consolidation or
otherwise;

 

  (B)   the sale of all or substantially all of the assets of the business unit;
or

 

  (C)   any other transaction or course of action engaged in, directly or
indirectly, by the Company or the business unit that has a substantially similar
effect as the transactions of the type referred to in clause (A) or (B) above;

 

The foregoing notwithstanding, a sale of a business unit shall not be deemed to
have occurred for purposes of clauses (e) and (f) above (x) except in the case
of a transaction described in clause (B) above, so long as the Company or any of
its Affiliates (as such term is defined in Rule 12b-2 under the Securities
Exchange Act of 1934, as amended), individually or collectively, own the then
outstanding shares of capital stock of the business unit having 50% or more of
the then existing voting power of all outstanding securities of the business
unit, (y) in the event of the sale of shares of capital stock of the business
unit to any trustee or other fiduciary holding securities under an employee
benefit plan of the Company, the business unit or any other Affiliate of the
Company, or (z) in the event of the sale or distribution of shares of capital
stock of the business unit to shareholders of the Company, or the sale of assets
of the business unit to any corporation or other entity owned, directly or
indirectly, by the shareholders of the

 

 

3



--------------------------------------------------------------------------------

Company, in either case in substantially the same proportions as their ownership
of stock in the Company.”

 

4.     Change in Definition of “Dividend.”    The definition of the term
“Dividend” appearing in Section 2.08 is amended in its entirety so as to read as
follows:

 

  “2.08   Dividends

 

“Dividend” means, for any Award Cycle, the total of all cash dividends for each
share of the Company’s common stock during that Award Cycle. However, if a
Participant becomes vested earlier than the last day of the Award Cycle because
of one of the several events described above, the term “Dividend” shall mean (i)
in the case of early vesting as a result of a Change in Control, the total of
all cash dividends for each share of the Company’s common stock made during the
period commencing on the first day of the Award Cycle and ending on the last day
of the calendar month immediately preceding such Change in Control and (ii) in
all other cases, the total of all cash dividends for each share of the Company’s
common stock made during the period commencing on the first day of the Award
Cycle and ending on December 31 of the calendar year in which the Participant
becomes vested.”

 

5.    Effective Date; No Other Amendments.    The effective date of this
Amendment shall be August 21, 2000. Except as heretofore amended and as
expressly amended hereby, the 1997 Restatement dated December 8, 1997 remains in
full force and effect for purposes of determining the timing and amount of
payment for Award Cycles which were in progress on December 1, 1999.

 

CNF TRANSPORTATION INC.

By:

 

--------------------------------------------------------------------------------

Name:  Eberhard G.H. Schmoller

Title:    Senior Vice President, General

             Counsel and Secretary

 

Executed: August 21, 2000

 

 

 

4